Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3,4,8,9,13,14,18,19 are objected to because of the following informalities:  

Claim 3 recites “in a repeating interval of 0.5 ms duration in the first mode of operation, an initial prefixed OFDM symbol has a longer prefix than any remaining prefixed OFDM symbol(s) in the repeating interval” should be “in the repeating interval of 0.5 ms duration in the first mode of operation, the initial prefixed OFDM symbol has the longer prefix than any remaining prefixed OFDM symbol(s) in the repeating interval”. Claim 1 already teaches the limitations. Therefore, claim 3 should be “the repeating interval of 0.5 ms duration...., the initial prefixed OFDM symbol has the longer prefix”.

	Claim 4 recites “the beginning of the prefixed OFDM symbol according to the first mode of operation is aligned with the beginning of a sequence of an integer number of prefixed OFDM symbols according to the second mode of operation, and the end of the prefixed OFDM symbol according to the first mode of operation is aligned with the end of the sequence of an integer number of prefixed OFDM symbols according to the second mode of operation” should be “the beginning of the prefixed OFDM symbol the sequence of the integer number of prefixed OFDM symbols according to the second mode of operation, and the end of the prefixed OFDM symbol according to the first mode of operation is aligned with the end of the sequence of the integer number of prefixed OFDM symbols according to the second mode of operation”. Examiner believes “the sequence of the integer number of prefixed OFDM symbols” as recited in claim 1. Clarification required.

Claim 8 recites “in a repeating interval of 0.5 ms duration in the first mode of operation, an initial prefixed OFDM symbol has a longer prefix than any remaining prefixed OFDM symbol(s) in the repeating interval” should be “in the repeating interval of 0.5 ms duration in the first mode of operation, the initial prefixed OFDM symbol has the longer prefix than any remaining prefixed OFDM symbol(s) in the repeating interval”. Claim 6 already teaches the limitations. Therefore, claim 8 should be “the repeating interval of 0.5 ms duration...., the initial prefixed OFDM symbol has the longer prefix”.

	Claim 9 recites “the beginning of the prefixed OFDM symbol according to the first mode of operation is aligned with the beginning of a sequence of an integer number of prefixed OFDM symbols according to the second mode of operation, and the end of the prefixed OFDM symbol according to the first mode of operation is aligned with the end of the sequence of an integer number of prefixed OFDM symbols according to the the sequence of the integer number of prefixed OFDM symbols according to the second mode of operation, and the end of the prefixed OFDM symbol according to the first mode of operation is aligned with the end of the sequence of the integer number of prefixed OFDM symbols according to the second mode of operation”. Examiner believes “the sequence of the integer number of prefixed OFDM symbols” as recited in claim 6. Clarification required.

Claim 13 recites “in a repeating interval of 0.5 ms duration in the first mode of operation, an initial prefixed OFDM symbol has a longer prefix than any remaining prefixed OFDM symbol(s) in the repeating interval” should be “in the repeating interval of 0.5 ms duration in the first mode of operation, the initial prefixed OFDM symbol has the longer prefix than any remaining prefixed OFDM symbol(s) in the repeating interval”. Claim 11 already teaches the limitations. Therefore, claim 13 should be “the repeating interval of 0.5 ms duration...., the initial prefixed OFDM symbol has the longer prefix”.

	Claim 14 recites “the beginning of the prefixed OFDM symbol according to the first mode of operation is aligned with the beginning of a sequence of an integer number of prefixed OFDM symbols according to the second mode of operation, and the end of the prefixed OFDM symbol according to the first mode of operation is aligned with the end of the sequence of an integer number of prefixed OFDM symbols the sequence of the integer number of prefixed OFDM symbols according to the second mode of operation, and the end of the prefixed OFDM symbol according to the first mode of operation is aligned with the end of the sequence of the integer number of prefixed OFDM symbols according to the second mode of operation”. Examiner believes “the sequence of the integer number of prefixed OFDM symbols” as recited in claim 11. Clarification required.

Claim 18 recites “in a repeating interval of 0.5 ms duration in the first mode of operation, an initial prefixed OFDM symbol has a longer prefix than any remaining prefixed OFDM symbol(s) in the repeating interval” should be “in the repeating interval of 0.5 ms duration in the first mode of operation, the initial prefixed OFDM symbol has the longer prefix than any remaining prefixed OFDM symbol(s) in the repeating interval”. Claim 16 already teaches the limitations. Therefore, claim 18 should be “the repeating interval of 0.5 ms duration...., the initial prefixed OFDM symbol has the longer prefix”.

	Claim 19 recites “the beginning of the prefixed OFDM symbol according to the first mode of operation is aligned with the beginning of a sequence of an integer number of prefixed OFDM symbols according to the second mode of operation, and the end of the prefixed OFDM symbol according to the first mode of operation is aligned with the end of the sequence of an integer number of prefixed OFDM symbols the sequence of the integer number of prefixed OFDM symbols according to the second mode of operation, and the end of the prefixed OFDM symbol according to the first mode of operation is aligned with the end of the sequence of the integer number of prefixed OFDM symbols according to the second mode of operation”. Examiner believes “the sequence of the integer number of prefixed OFDM symbols” as recited in claim 16. Clarification required.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the difference in duration" in page 29.

  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-5 are also rejected to as being dependent upon a rejected base claim base claim.

Claim 6 recites the limitation "the difference in duration" in page 31.

  There is insufficient antecedent basis for this limitation in the claim.

Claims 7-10 are also rejected to as being dependent upon a rejected base claim base claim.

Claim 11 recites the limitation "the difference in duration" in page 33.

  There is insufficient antecedent basis for this limitation in the claim.

Claims 12-15 are also rejected to as being dependent upon a rejected base claim base claim.

Claim 16 recites the limitation "the difference in duration" in page 35.

  There is insufficient antecedent basis for this limitation in the claim.

Claims 17-20 are also rejected to as being dependent upon a rejected base claim base claim.
Allowable Subject Matter
Claims 1, 6, 11, 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5,7-10,12-15,17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In addition, the objections of claims 3, 4, 8, 9, 13, 14, 18, 19 needed to be overcome.
The following is an examiner’s statement of reasons for allowance: 
This application is related to radio nodes of prefixing of OFDM symbols to support variable subframe length, where sequence of prefixed OFDM symbols is transmitted in first or second subcarrier spacing’s. The sequence of prefixed OFDM symbols are common and aligned in repeated radio frame in the first and second subcarriers spacing’s; wherein the first and second subcarriers spacing’s are related by an integer factor. The application further teaches determining difference in duration between the initial prefixed OFDM symbol and remaining prefixed OFDM symbol in the repeated interval. Prior art reference Jiang (et al. US 2016/0269135) discloses guard band scaled numerology multiplexing, where plurality numerologies are multiplexed to generate different numerologies with guard band frame alignment. Prior art reference failed to teach or disclose wherein the sequence of prefixed OFDM symbols is aligned with a predefined repeating radio frame, which is common to both the first and second modes of operation;  wherein, in a repeating interval of 0.5 ms duration in the first or . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAHEL GUARINO/Primary Examiner, Art Unit 2631